Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 1 of 26 PageID #: 356




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


  AIRWAIR INTERNATIONAL LTD., a                    Civil Action No. 1:19-cv-06189-LDH-RML
  company of the United Kingdom,

             Plaintiff,
                                                   FIRST AMENDED COMPLAINT
  vs.
                                                   DEMAND FOR JURY TRIAL
  PRIMARK US CORPORATION, a
  Delaware corporation, PRIMARK
  LIMITED, a limited company in England
  and Wales,

             Defendants.


         COMPLAINT FOR (1) FEDERAL TRADEMARK INFRINGEMENT; (2)
   FEDERAL FALSE DESIGNATION OF ORIGIN; (3) TRADEMARK DILUTION; (4)
    COMMON LAW UNFAIR COMPETITION; AND (5) NEW YORK STATUTORY
                       TRADEMARK DILUTION

                                            PARTIES

        1.          Plaintiff AIRWAIR INTERNATIONAL LTD. (“AirWair”) is a company of the

 United Kingdom, located and with its principal place of business at Cobbs Lane, Wollaston,

 Wellingborough, Northamptonshire, NN29 7SW, United Kingdom, and is a wholly owned

 subsidiary of Dr. Martens AirWair Group Ltd (AirWair International Ltd. and Dr. Martens

 AirWair Group Ltd. are referred to collectively hereafter as “AirWair” where appropriate).

        2.          Plaintiff AIRWAIR INTERNATIONAL LTD is engaged in the design,

 manufacture, marketing, and sale of Dr. Martens® footwear which is widely recognized and

 extremely popular throughout the world and in the United States and has achieved recognition as

 ranking among the world’s greatest and most recognizable brands. The distinctive and world

 famous trade dress of its iconic boots and shoes has been used continuously by AirWair and is

 instantly recognizable.
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 2 of 26 PageID #: 357




           3.     On information and belief, Defendant PRIMARK US CORPORATION

 (“Primark US”) is a Delaware corporation located with its primary business address at 101 Arch

 Street, Suite 300, Boston, Massachusetts, 02110. On information and belief, Defendant

 PRIMARK LIMITED, is a company registered in England and Wales, is located and has its

 primary business address at Weston Centre, 10 Grosvenor Street, London, W1K 4Q (“Primark

 Ltd.”). Collectively Primark US and Primark Ltd. are referred to as “Primark” where

 appropriate.

           4.     On information and belief, Primark is an online fashion retailer that markets,

 distributes, and sells footwear products within this District through two of its stores—one located

 in Kings Plaza Mall at 5100 Kings Plaza, Brooklyn, New York 11234 and the other store located

 in Staten Island Mall at 2655 Richmond Avenue, Staten Island, New York 10314—and on its

 U.S.-facing website, www.primark.com/en-us. Footwear products advertised on Primark’s

 website and advertised and sold at Primark’s stores are the subject of this action.

                                   JURISDICTION AND VENUE

           5.     This Court has subject matter jurisdiction under 15 U.S.C. § 1121 and 28 U.S.C. §

 1338(a), in that this case arises under the trademark laws of the United States, 15 U.S.C. §§ 1051

 et seq.

           6.     This Court has pendant jurisdiction under 28 U.S.C. § 1338(b), in that this case

 arises under claims joined with a substantial and related claim under the trademark laws of the

 United States.

           7.     This Court has personal jurisdiction over Primark under Federal Rule of Civil

 Procedure 4(k)(1)(A) and N.Y. CPLR 302(a) because Primark has sufficient minimum contacts

 with the United States and New York.



                                                   2
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 3 of 26 PageID #: 358




        8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Primark

 conducts business within this District and has engaged in, and continues to engage in, acts of

 advertising and offering services and retail goods and products to consumers located within this

 District.

                                   FACTUAL ALLEGATIONS

        9.      AirWair is headquartered in England and, through its predecessor company, has

 manufactured footwear since 1901. Since 1960, AirWair has been manufacturing and marketing

 Dr. Martens® footwear. Dr. Martens footwear is famous worldwide, and currently and for many

 years has been sold in England and throughout Europe, the United States, Canada, Mexico,

 Central and South American, Australia, New Zealand, Japan, China, Korea, Malaysia, Hong

 Kong, Thailand, Vietnam, and other Asian countries and in the Middle East.

        10.     Dr. Martens® footwear is widely recognized and extremely popular throughout

 the world and in the United States and has achieved recognition as ranking among the world’s

 greatest and most recognizable brands. The distinctive and world-famous trade dress of its

 iconic boots and shoes has been used continuously by AirWair since 1960.

        11.     AirWair holds a number of registrations for its trade dress throughout the world

 including the following registrations in the United States as issued in the United States Patent

 and Trademark Office (collectively “the Dr. Martens Trade Dress Marks”):




                                                  3
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 4 of 26 PageID #: 359




     Trade Dress Mark1       Design Element (where applicable)                Goods/Service
     Footwear Design                                               Class 25: Footwear
     (The “DMS
     undersole”)                                                   Notes: The mark consists of the
     *(incontestable mark)                                         design of an undersole. The
     2,102,468                                                     phantom lining is not a part of
     10/07/1997                                                    the mark, but merely indicates
                                                                   the position of the mark.
     Attached as Exhibit 1




     Footwear Design                                               Class 25: Footwear
     *(incontestable mark)
     2,437,750                                                     Notes: The mark consists of a
     03/27/2001                                                    welt stitch located around the
                                                                   perimeter of footwear. The
     Attached as Exhibit 2                                         phantom lining is not a part the
                                                                   mark, but merely indicates the
                                                                   position of the mark. The
                                                                   drawing of the welt stitch is
                                                                   lined for the color yellow and
                                                                   claim is made to color.


     Footwear Design                                               Class 25: Footwear
     *(incontestable mark)
     2,437,751                                                     Notes: The mark consists of the
     03/27/2001                                                    combination of yellow stitching
                                                                   in the welt area and a two-tone
     Attached as Exhibit 3                                         grooved sole edge. The drawing
                                                                   of the welt stitch is lined for the
                                                                   color yellow, and claim is made
                                                                   to color.




 1
      An “*” denotes that a declaration of continued use has been filed under Section 15 of the
      Lanham Act and the mark has become incontestable.
                                                    4
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 5 of 26 PageID #: 360




   Trade Dress Mark1       Design Element (where applicable)                  Goods/Service
  Footwear Design                                                  Class 25: Footwear
  5,067,689
  10/25/2016                                                       Notes: The mark consists of the
                                                                   design of a sole edge including
                                                                   longitudinal ribbing, and a dark
  Attached as Exhibit 4                                            color band over a light color.
                                                                   The phantom lining is not a part
                                                                   of the mark, but merely
                                                                   indicates the position of the
                                                                   mark.
  Footwear Design                                                  Class 25: Footwear
  5,067,692
  10/25/2016                                                       Notes: The mark consists of
                                                                   longitudinal ribbing and a dark
                                                                   color band over a light color on
  Attached as Exhibit 5                                            the outer sole edge, welt
                                                                   stitching, and a tab located at
                                                                   the top back heel of footwear.




       12.       Since at least as early as 1984, AirWair has marketed and sold Dr. Martens®

 boots, shoes, and sandals in the United States which include all of the elements of the Dr.

 Martens Trade Dress Marks. The Dr. Martens Trade Dress Marks include, both individually and

 collectively, the distinctive two-tone grooved sole edge, DMS sole pattern, yellow stitching in

 the welt area of the sole, and a black fabric heel loop described in the registrations referenced

 above and attached as Exhibits 1-5. Over the past 35 years, millions of pairs of boots, shoes and

 sandals with these distinctive, immediately recognizable Dr. Martens Trade Dress Marks have

 been sold in the United States.

       13.      AirWair has filed declarations of continued use under Sections 8 and 15 of the

 Lanham Act for Dr. Martens Trade Dress Marks referenced in Exhibits 1, 2, and 3, and those

 marks have thus become incontestable.

                                                  5
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 6 of 26 PageID #: 361




       14.      The Dr. Martens Trade Dress Marks are unique and distinctive when applied to

 the Dr. Martens® footwear and related merchandise, and the Dr. Martens Trade Dress Marks

 identify the footwear and related merchandise as high-quality goods from AirWair. The

 registration of the Dr. Martens Trade Dress Marks constitutes prima facie evidence of their

 ownership and validity at a minimum, and in the instance of the incontestable registrations, is

 conclusive evidence of validity and AirWair’s exclusive right to use the Dr. Martens Trade Dress

 Marks in connection with the goods identified therein and other commercial goods.

       15.      The Dr. Martens Trade Dress Marks qualify as famous marks, as that term is

 defined in 15 U.S.C. § 1125(c)(1), and have been famous prior to Primark’s infringing acts

 described in this complaint, and the Dr. Martens Trade Dress Marks have been continuously used

 and never abandoned.

       16.      AirWair and its predecessors have sold Dr. Martens® footwear with its distinctive

 Dr. Martens Trade Dress Marks for nearly 60 years world-wide and for 35 years in the United

 States. An example of classic Dr. Martens® footwear is shown below:




                                                 6
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 7 of 26 PageID #: 362




       17.      The Dr. Martens Trade Dress Marks and each of the elements thereof are

 distinctive or have acquired distinctiveness and they are non-functional.

       18.      AirWair is informed and believes that Primark—in at least two stores located in

 this District. on the internet and in other stores in the United States—has advertised, marketed,

 distributed, and/or sold footwear that is confusingly similar to and that unlawfully copies the Dr.

 Martens Trade Dress and various distinctive features of Dr. Martens footwear in violation of

 AirWair’s rights (“the Primark Infringing Footwear”).




                                                  7
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 8 of 26 PageID #: 363




       19.     The Primark Infringing Footwear unlawfully copies and uses the Dr. Martens

 Trade Dress Marks and the distinctive features of Dr. Martens’ footwear, including the yellow

 welt stitch, two-tone grooved sole edge, DMS undersole, and heel loop. Below are examples of

 infringing footwear advertised by Primark on its website and advertised and sold by Primark in

 its stores in the United States as compared to genuine Dr. Martens® footwear.

 EXAMPLE ONE: Dr. Martens® Model 2976 Boot

  Genuine Dr. Martens® Model 2976 Boot




  [cont’d to next page]




                                                8
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 9 of 26 PageID #: 364




     Side-By-Side Comparison with Primark Infringing Model 2




 [cont’d to next page]




 2
     In each of the side-by-side comparisons provided in this complaint, the Dr. Martens® genuine shoe is on the left.

                                                             9
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 10 of 26 PageID #: 365




  EXAMPLE TWO: Dr. Martens® 1460 Boot

   Genuine Dr. Martens® 1460 Boot




  Side-By-Side Comparison With Primark Infringing Model




                                          10
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 11 of 26 PageID #: 366




  [cont’d to next page]




                                       11
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 12 of 26 PageID #: 367




  EXAMPLE THREE: Dr. Martens® JADON Boot

   Genuine Dr. Martens® JADON Boot




   Side-By Side Comparison with Primark Infringing Model




                                          12
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 13 of 26 PageID #: 368




  EXAMPLE FOUR: Dr. Martens® 1461 oxford

   Genuine Dr. Martens® 1461 oxford




    Genuine Dr. Martens® 1461 Oxford



  [cont’d to next page]




                                       13
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 14 of 26 PageID #: 369




     Side-By Side Comparison with Primark
                Infringing Model




                                            14
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 15 of 26 PageID #: 370




  EXAMPLE FIVE: Dr. Martens® 2976 Boot

   Genuine Dr. Martens® 2976 Boot




  [cont’d to next page]




                                         15
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 16 of 26 PageID #: 371




   Side-By Side Comparison with Primark Infringing Model




        20.      AirWair is informed and believes that the Primark Infringing Footwear is

  regularly advertised and sold in the Eastern District of New York in the two Primark stores

  located at Kings Plaza Mall,5100 Kings Plaza, Brooklyn, New York 11234 and the Staten Island

  Mall, 2655 Richmond Avenue, Staten Island, New York 10314.

        21.      On or about September 4, 2019 AirWair purchased representative samples of

  Examples One to Three of the Primark Infringing Footwear true at Primark’s Kings Plaza Mall

  Store in Brooklyn, AirWair purchased Example Four on or about August 11, 2020 and Example

  Five on or about December 13, 2020, both at Primark’s Staten Island store. True and correct

  copies of the receipts for the purchases of the Primark Infringing Footwear in this District are

  attached hereto as Exhibit 6.




                                                  16
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 17 of 26 PageID #: 372




        22.      Primark’s offering for sale and sale of the Primark Infringing Footwear is likely to

  cause and has caused confusion between Dr. Martens® footwear and the Primark Infringing

  Footwear advertised and sold by Primark on Primark’s website and in its stores.

        23.      Primark is indisputably familiar with the Dr. Martens® brand and its famous Dr.

  Martens Trade Dress Marks and the Dr. Martens Trade Dress Marks. AirWair informed Primark

  of the infringement of the Dr. Martens Trade Dress at issue in this Complaint through a cease

  and desist letter sent to Primark on or about September 24, 2019. Despite this letter and its

  knowledge of its sale of infringing products, Primark has continued to sell the Primark Infringing

  Footwear that copies the Dr. Martens Trade Dress Marks in order to capitalize on the reputation

  and fame of the Dr. Martens Trade Dress Marks and the Dr. Martens® brand. In fact, Primark

  has continued to develop and sell ostensibly new models of the Primark Infringing Shoes, as

  evidenced by Examples Four and Five, above.

        24.      Primark’s use of the Dr. Martens Trade Dress Marks on the Primark Infringing

  Footwear and in its advertising suggests a sponsorship and affiliation with AirWair and the Dr.

  Martens® brand that does not exist.

        25.      Primark has no right to use the Dr. Martens Trade Dress Marks, and Primark’s

  sale, advertisement, distribution, and promotion of the Primark Infringing Footwear in the United

  States is without authorization or consent from AirWair.

        26.      Primark has sold footwear that copies the Dr. Martens Trade Dress Marks and the

  overall style and configuration of Dr. Martens® boots and shoes in a systematic, deliberate, and

  calculated attempt to trade upon the popularity and distinctive appearance and design of Dr.

  Martens® footwear. Therefore, this is an “exceptional case” of infringement within the meaning

  of 15 U.S.C. §§ 1117(b) and 1117(a)(3) because Primark knowingly and intentionally sold



                                                  17
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 18 of 26 PageID #: 373




  footwear that copied the famous Dr. Martens Trade Dress Marks, and AirWair is therefore

  entitled to treble damages and attorney’s fees.

        27.      By reason of Primark’s acts, AirWair has suffered and will continue to suffer

  damage to its business, reputation, and goodwill, and the loss of sales and profits AirWair would

  have realized but for Primark’s acts. Unless permanently restrained and enjoined, Primark will

  continue to engage in the acts complained of and irreparably damage AirWair. For each of the

  claims for relief set forth below, AirWair’s remedy at law is not adequate to compensate AirWair

  for all the resulting injuries arising from Primark’s actions, and AirWair is entitled to the

  injunctive relief described in the Prayer for Relief.

                                    FIRST CLAIM FOR RELIEF

                              (Trademark Infringement in Violation of

                            Lanham Action Section 32, 15 U.S.C. § 1114)

        28.      AirWair realleges and incorporates by reference paragraphs 1 through 27 of this

  Complaint.

        29.      Primark has, on or in connection with footwear products, used in commerce

  subject to regulation by the U.S. Congress, a reproduction, counterfeit, copy, or colorable

  imitation of the Dr. Martens Trade Dress Marks in connection with the sale, offering for sale,

  distribution, advertising, and/or sale of goods and services, which use is likely to cause

  confusion, or to cause mistake, or to deceive.

        30.      Primark has, on or in connection with footwear products, reproduced,

  counterfeited, copied and/or imitated the Dr. Martens Trade Dress Marks and has applied such

  reproductions, counterfeits, copies, and/or colorable imitations to footwear, signs, displays,

  advertisements, promotional materials, packaging, website content, and other materials used in



                                                    18
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 19 of 26 PageID #: 374




  commerce in connection with the offering for sale, distribution, advertising and/or sale of goods

  and services, which use is likely to cause confusion, or to cause mistake, or to deceive.

        31.       Primark is acting and has acted with knowledge that its copying and use of the Dr.

  Martens Trade Dress Marks is unauthorized, and that such imitation is intended to cause

  confusion, or to cause mistake, or to deceive.

        32.       Primark’s acts are in violation of 15 U.S.C. § 1114, and AirWair has been and is

  likely to be damaged by these acts, which damage includes lost profits from lost sales, damage to

  reputation and goodwill, price erosion, disgorgement of Primark’s profits, and other monetary

  damages subject to proof at trial.

        33.       AirWair’s remedy at law is not adequate to compensate AirWair for all the

  resulting injuries arising from Primark’s actions, and AirWair is entitled to the injunctive relief

  described in the Prayer for Relief. Unless Primark is enjoined from the unlawful acts alleged in

  this complaint, AirWair will continue to suffer irreparable damages and injury to its reputation

  and goodwill.

        34.       This is an “exceptional case” of infringement within the meaning of 15 U.S.C. §§

  1117(b) and 1117(a)(3) because Primark knowingly and intentionally sold footwear that copied

  the famous Dr. Martens Trade Dress Marks, and AirWair is therefore entitled to treble damages

  and attorney’s fees.

                                  SECOND CLAIM FOR RELIEF

                  (Federal Unfair Competition and False Designation of Origin in

                   Violation of Lanham Act Section 43(a), 15 U.S.C. § 1125(a))

        35.       AirWair realleges and incorporates herein by reference paragraphs 1 through 34

  of this Complaint.



                                                   19
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 20 of 26 PageID #: 375




        36.       Primark’s unlawful copying and use of the Dr. Martens Trade Dress Marks in

  connection with its footwear products is a false and misleading designation of origin and a false

  and misleading representation of facts, which is likely to cause confusion, or to cause mistake, or

  to deceive as to the affiliation, connection, or association of Defendant with AirWair, or as to the

  origin, sponsorship, or approval of Defendant’s goods or commercial activities by AirWair;

  and/or in commercial advertising or promotion, misrepresent the nature, characteristics, or

  qualities of Defendant’s goods, services, or commercial activities.

        37.       Defendant’s acts are in violation of 15 U.S.C. § 1125(a), and AirWair has been

  and is likely to be damaged by these acts, which damage includes lost profits from lost sales,

  damage to reputation and goodwill, price erosion, disgorgement of Primark’s profits, and other

  monetary damages subject to proof at trial.

        38.       AirWair’s remedy at law is not adequate to compensate AirWair for all the

  resulting injuries arising from Primark’s actions, and AirWair is entitled to the injunctive relief

  described in the Prayer for Relief. Unless Primark is enjoined from the unlawful acts alleged in

  this complaint, AirWair will continue to suffer irreparable damages and injury to its reputation

  and goodwill.

        39.       This is an “exceptional case” of infringement/false designation of origin within

  the meaning of 15 U.S.C. §§ 1117(b) and 1117(a)(3) because Primark knowingly and

  intentionally sold footwear that copied the famous Dr. Martens Trade Dress Marks, and AirWair

  is therefore entitled to treble damages and attorney’s fees.

  ///
  ///
  ///




                                                   20
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 21 of 26 PageID #: 376




                                   THIRD CLAIM FOR RELIEF

                            (Federal Trademark Dilution in Violation of

                        Lanham Action Section 43(c), 15 U.S.C. § 1125(c))

        40.      AirWair realleges and incorporates herein by reference paragraphs 1 through 39

  of this Complaint.

        41.      The Dr. Martens Trade Dress Marks is distinctive and famous in the United States

  and became famous prior to Primark’s infringing acts described in this complaint. Primark has

  used and is using trade dress on its Primark Infringing Footwear products that are substantially

  indistinguishable from the Dr. Martens Trade Dress Marks, after those trade dress marks became

  famous.

        42.      On information and belief, Primark acted with knowledge of the fame and

  reputation of the Dr. Martens Trade Dress Marks with the purpose of usurping such rights and to

  willfully and intentionally confuse, mislead, and deceive members of the public and/or to create

  an unlawful association with the Dr. Martens Trade Dress Marks in the minds of consumers in

  order to capitalize on the distinctiveness and fame of the Dr. Martens Trade Dress Marks.

        43.      Primark’s actions have and are likely to dilute, through blurring and/or

  tarnishment, the distinctive quality of the Dr. Martens Trade Dress Marks and lessen the capacity

  of the Dr. Martens Trade Dress Marks to identify and distinguish AirWair’s products.

        44.      Primark’s acts are in violation of 15 U.S.C. § 1125(c), and AirWair has been and

  is likely to be damaged by these acts, which damage includes lost profits from lost sales, damage

  to reputation and goodwill, price erosion, disgorgement of Primark’s profits, and other monetary

  damages subject to proof at trial.




                                                  21
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 22 of 26 PageID #: 377




        45.       AirWair’s remedy at law is not adequate to compensate AirWair for all the

  resulting injuries arising from Primark’s actions, and AirWair is entitled to the injunctive relief

  described in the Prayer for Relief. Unless Primark is enjoined from the unlawful acts alleged in

  this complaint, AirWair will continue to suffer irreparable damages and injury to its reputation

  and goodwill.

        46.       Because Primark acted willfully and intentionally to trade on AirWair’s reputation

  and/or cause dilution of its famous Dr. Martens Trade Dress Marks, AirWair is entitled to

  damages, extraordinary damages, fees and costs pursuant to 15 U.S.C. § 1125(c)(2).

        47.       This is an “exceptional case” of infringement within the meaning of 15 U.S.C. §§

  1117(b) and 1117(a)(3) because Primark knowingly and intentionally sold footwear that copied

  the famous Dr. Martens Trade Dress Marks, and AirWair is therefore entitled to treble damages

  and attorney’s fees.

                                  FOURTH CLAIM FOR RELIEF

                                (Common Law Unfair Competition)

        48.       AirWair realleges and incorporates by reference paragraph 1 through 47 of this

  Complaint.

        49.       Primark’s use and imitation of the Dr. Martens Trade Dress Marks and the

  combination of its style features in footwear constitutes infringement, copying, imitation, and

  misappropriation of AirWair’s intellectual property, unjust enrichment of Primark, and unfair

  competition with AirWair in violation of AirWair’s rights under federal common law.

        50.       AirWair has been and is likely to be damaged by these acts which damage

  includes lost profits from lost sales, damage to reputation and goodwill, price erosion,

  disgorgement of Primark’s profits, and other monetary damages subject to proof at trial



                                                   22
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 23 of 26 PageID #: 378




        51.       AirWair’s remedy at law is not adequate to compensate AirWair for all the

  resulting injuries arising from Primark’s actions, and AirWair is entitled to the injunctive relief

  described in the Prayer for Relief. Unless Primark is enjoined from the unlawful acts alleged in

  this complaint, AirWair will continue to suffer irreparable damages and injury to its reputation

  and goodwill.

        52.       Primark’s willful acts of misrepresentation, fraud, and deceit have unjustly

  enriched Primark and violated AirWair’s rights.

                                     FIFTH CLAIM FOR RELIEF

                (Dilution in Violation of New York General Business Law § 360-l)

        53.       AirWair realleges and incorporates by reference paragraphs 1 through 52 of this

  Complaint.

        54.       The Dr. Martens Trade Dress Marks have become famous, in that they are widely

  recognized by the general consuming public of this state as a designation of source of AirWair’s

  high-quality goods and services.

        55.       Well after the Dr. Martens Trade Dress Marks became famous, Primark began

  using trade dress in connection with the Infringing Footwear that is substantially identical to the

  Dr. Martens Trade Dress Marks.

        56.       Primark’s actions have diluted, blurred, and tarnished the strong and positive

  associations represented by the Dr. Martens Trade Dress Marks by lessening the capacity of the

  Dr. Martens Trade Dress Marks to identify and distinguish AirWair’s products by causing

  AirWair’s products and the Dr. Martens Trade Dress Marks to be associated with footwear not

  made, sponsored, or approved by AirWair.




                                                   23
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 24 of 26 PageID #: 379




        57.       Primark’s acts are in violation of New York General Business Law § 360-l, and

  AirWair has suffered harm

        58.       AirWair’s remedy at law is not adequate to compensate AirWair for all the

  resulting injuries arising from Primark’s actions, and AirWair is entitled to the injunctive relief

  described in the Prayer for Relief. Unless Primark is enjoined from the unlawful acts alleged in

  this complaint, AirWair will continue to suffer irreparable damages and injury to its reputation

  and goodwill.

                                      PRAYERS FOR RELIEF

         Wherefore, AirWair prays for judgment in its favor and against Primark:

         A.       A preliminary and permanent injunction enjoining Primark, its officers, parents,

  affiliates, shareholders, agents, servants, employees, attorneys, successors and assigns, suppliers,

  manufacturers, distributors, business partners, e-tailers, retailers, and those in privity with them,

  and those persons in active concert or participation with any of them who receive actual notice of

  the judgment by personal service or otherwise, from manufacturing, marketing, distributing,

  offering for sale, or selling the Infringing Footwear or any other footwear products that colorably

  use, imitate, or copy any of the Dr. Martens Trade Dress Marks or Trademarks, as illustrated in

  Exhibits 1-5, or any other trademarks owned by AirWair, or any combination of them.

         B.       An Order directing Primark to file with this Court and serve on AirWair’s counsel

  within 30 days after service of an injunction, a report under oath setting forth in detail the

  manner and form in which Primark has complied with the injunction.

         C.       An Order that (1) all point-of-sale materials, labels, signs, boxes, prints, catalogs,

  line sheets, marketing materials, internet web pages, metatags, packages, papers, other trade

  dress, and advertisements in the possession or control of Primark bearing images, illustrations, or



                                                    24
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 25 of 26 PageID #: 380




  representations of the enjoined footwear, Dr. Martens Trade Dress Marks, Dr. Martens® marks,

  and undersole patterns, and all plates, molds, matrixes, and other means of making the same, be

  delivered to AirWair’s counsel or destroyed in accordance with written instructions from

  AirWair; (2) that Primark disclose the identities of the vendors, manufacturers, distributors,

  suppliers, retailers, and e-tailers of the Infringing Footwear, sole molds, and undersole; (3) all

  footwear bearing any of the elements of the Dr. Martens Trade Dress Marks features identified in

  Exhibits 1-5 hereto be delivered to AirWair or destroyed in accordance with written instructions

  from AirWair; and (4) all internet advertising, including keywords, adwords, metatags,

  sponsored ads, links, and other advertising that uses or refers to Dr. Martens®, DOCS, DMs, or

  any version of the Dr. Martens Trade Dress Marks be immediately discontinued and removed

  from operation or view.

         D.      An accounting for Primark’s profits arising from Primark’s trademark

  infringement, federal unfair competition, and false designation of origin, trademark dilution,

  common law unfair competition, and dilution under the New York Statutes and an award of

  Primark’s profits to Plaintiff, including disclosure of the number of pairs of Infringing Footwear

  sold in the United States and internationally and an accounting for the gross revenue derived

  from sale of the Infringing Footwear.

         E.      An award of actual damages sustained by Plaintiff.

         F.      In the alternative to actual damages and profits, an award of statutory damages in

  an amount of not more than $2,000,000 per counterfeit mark per type of services and/or goods

  sold or offered for sale by Primark.

         G.      An award of treble the actual damages awarded.

         H.      Exemplary or punitive damages as the Court deems just and appropriate.



                                                   25
Case 1:19-cv-06189-LDH-RML Document 39 Filed 03/16/21 Page 26 of 26 PageID #: 381




         I.     Pre-judgment and post-judgment interest on the above damage awards.

         J.     An award of costs and reasonable attorney’s fees and expenses incurred by

  AirWair in connection with this action.

         K.     Such other and further relief that this Court may deem just.

                                  DEMAND FOR JURY TRIAL
                AirWair hereby demands a trial by jury.



  Dated: New York, New York
         March 16, 2021                           Respectfully submitted,

                                                  PILLSBURY WINTHROP SHAW
                                                  PITTMAN LLP

                                            By:           /s/ Kenneth E. Keller
                                                  Ari M. Berman
                                                  31 West 52nd Street
                                                  New York, NY 10019
                                                  Telephone: (212) 858-1000
                                                  Facsimile: (212) 858-1500
                                                  ari.berman@pillsburylaw.com

                                                  Kenneth E. Keller (admitted pro hac vice)
                                                  Vijay K. Toke (admitted pro hac vice)
                                                  Four Embarcadero Center, 22nd Floor
                                                  San Francisco, CA 94111
                                                  Telephone: (415) 983-1000
                                                  Facsimile: (415) 983-1200
                                                  kenneth.keller@pillsburylaw.com
                                                  vijay.toke@pillsburylw.com

                                                  Attorneys for Plaintiff AirWair International Ltd.




                                                    26
